IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE


               MORGAN LEWIS RAY v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Bedford County
                                        No. 14414



                                 No. M1999-00531-CCA-R3-CD


                                           JUDGMENT


        Came the appellant, Morgan Lewis Ray, by counsel, and the state, by the Attorney General,
and this case was heard on the record on appeal from the Circuit Court of Bedford County; and upon
consideration thereof, this Court is of the opinion that there is no reversible error in the judgment
of the trial court.

       It is, therefore, ordered and adjudged by this Court that the judgment of the trial court is
affirmed, and the case is remanded to the Circuit Court of Bedford County for execution of the
judgment of that court and for collection of costs accrued below.

       In the event the appellant, Morgan Lewis Ray, indicates an intention to file an application
for permission to appeal to the Tennessee Supreme Court, he may be admitted to bail in the
additional amount of $25,000.00 for a total bond of $125,000.00 with sufficient sureties to be
approved by the clerk of the trial court pending filing and disposition of said application. In default
of such bond, he shall be remanded to the custody of the Sheriff of Bedford County.

       It appearing that the appellant, Morgan Lewis Ray, is indigent. Costs of the appellant will
be paid by the State of Tennessee.


                                               Per Curiam